Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
	The 35 USC §112, second paragraph rejection of claims 2-11, 13-17 and 19-20 is hereby withdrawn in light of the response filed on 1/7/2021 since applicant cancelled claims 2, 13 and 19 and also amended claims 1, 3-4, 8, 12, 14, 18 and 20 in order to overcome claim rejections under 35 USC §112. See remarks, filed 1/7/2021.

EXAMINER’S AMENDMENT

         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Matthew K. Gage on 02/23/2021.	The application has been amended as follows:
 
	15. (currently amended) The computing device of claim 14, wherein the mail client is further configured to:
.[[;]]


Allowable Subject Matter
	Claims 1, 3-12, 14-18 and 20 are allowed.
 
The prior art does not teach the cited limitations.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK PATEL whose telephone number is (571)272- 1563. The examiner can normally be reached on Monday - Friday (8:00 am to 5:00 pm).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates can be reached on (571) 272 3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
 
/RONAK PATEL/
Examiner, Art Unit 2458

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458